Citation Nr: 1003015	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-35 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to January 
1972.  The Veteran died in September 2004.  The appellant in 
this matter is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for the 
above-referenced claim.  

In October 2009, the appellant testified before the 
undersigned Veterans Law Judge during a Travel Board hearing, 
which was held at the RO.  A transcript of that hearing has 
been associated with the claims file.  


FINDINGS OF FACT

1.  Veteran died in September 2004; the immediate cause of 
the Veteran's death was recurrent malignant melanoma 
involving the lungs.

2.  At the time of the Veteran's death, he was not service-
connected for any disabilities.

3.  The competent evidence of record does not show that the 
Veteran's melanoma was the result of a disease or occurrence 
in service or from a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letters dated in January 2005, September 2004, the 
appellant was notified of the evidence not of record that was 
necessary to substantiate her claim.  She was told what 
information that she needed to provide, and what information 
and evidence that VA would attempt to obtain.   Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Adequate notice has been provided to the appellant prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  With respect to the Dingess requirements, 
as entitlement to service connection is being denied, no 
effective date or rating percentage will be assigned, thus, 
the Board finds that there can be no possibility of any 
prejudice to the appellant under the holding in Dingess, 
supra.

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  In this 
case, the VCAA notice letters told the appellant that she 
needed medical evidence relating the cause of the Veteran's 
death to his period of active service or to his service-
connected disabilities.  Therefore, the letter was responsive 
to her application for benefits.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  

There is also no duty on the part of VA to provide a medical 
opinion, because as in Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), the appellant has been advised of the need to 
submit competent medical evidence indicating that the Veteran 
died from a service-connected disability or a service-
connected disability for which the Veteran had not filed a 
claim during his life, and that to show that the Veteran had 
a service-connected disability, the evidence needed to show 
that the Veteran had the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent medical evidence to suggest that the disorders are 
related to service.  Indeed, the Board notes that obtaining a 
VA examination is unnecessary as there is otherwise 
sufficient medical evidence of record to make a decision.  
38 U.S.C.A. § 5103A(d). 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service connection for cause of the Veteran's death

The appellant principally argues that the Veteran developed 
melanoma, due to or as a consequence of exposure to 
herbicides during his period of active service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and must 
regretfully deny the appeal.

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection in the context of this claim, once the death of 
the veteran has been established, there must be medical 
evidence, or in certain circumstances, competent lay evidence 
of in-service occurrence or aggravation of a disease or 
injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (both discussing the factors of service 
connection).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 
    
Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  Some cancers 
including respiratory cancers, (including cancer of the 
lungs), and soft tissue sarcoma, are entitled to such 
presumptive service connection.  The United States Court of 
Appeals for the Federal Circuit, however, has determined that 
an appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
oral, nasal, and pharyngeal cancer; bone and joint cancer; 
skin cancers (melanoma, basal, and squamous cell); breast 
cancer; female reproductive system cancer (cervix, uterus, 
ovary); testicular cancer; urinary bladder cancer; renal 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm characteristics and infertility; spontaneous 
abortion; neonatal or infant death and stillbirth in 
offspring of exposed individuals; low birthweight in 
offspring of exposed individuals; birth defects (other than 
spina bifida) in offspring of exposed individuals; childhood 
cancer (including acute myelogenous leukemia) in offspring of 
exposed individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders, including Parkinson's 
disease and amyotrophic lateral sclerosis; chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers); immune system 
disorders (immune suppression, autoimmunity); circulatory 
disorders; amyloid light-chain amyloidosis; endometriosis; 
and effects of thyroid homeostasis; gastrointestinal tumors 
(esophagus, stomach, pancreas, colon, rectum); brain tumors; 
and any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 
2007); See also Notice, 68 Fed.Reg. 27630-27641 (May 20, 
2003); See also Notice, 67 Fed.Reg. 42600 (June 24, 2002); 
Notice, 66 Fed.Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 
59232 (November 2, 1999). 

Therefore, service connection cannot be granted for the cause 
of the Veteran's death from melanoma as presumptively due to 
herbicide exposure.

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey, 6 
Vet. App. at 393.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

Merits of the Claim

The Veteran's death certificate dated in September 2004 shows 
that the immediate cause of his death was melanoma.  No 
significant conditions contributing to death were shown.  An 
autopsy was not performed.

At the time of his death, the Veteran was not service-
connected for any disabilities.  He did, however, have 
pending claims for service connection for the following:  
diabetes mellitus, type II with peripheral neuropathy, 
visual, and renal complications as due to herbicide exposure; 
lung cancer, as due to herbicide exposure; bilateral hearing 
loss; and tinnitus.  These claims were denied by way of the 
December 2004 rating decision.

The Veteran's service personnel records reflect his service 
in the U.S. Navy from April 1968 to January 1972.  His DD 214 
reflects that he received the Republic of Vietnam Campaign 
Medal and the Vietnam Service Medal.  Additional records 
indicate that he served aboard the USS Coral Sea during his 
service, to include service from August 1969 to October 1969 
and from January 1970 to October 1970.  

The Veteran's service treatment records were reviewed and are 
negative for treatment for or a diagnosis of any form of 
cancer.

In October 2004, the RO contacted the National Personnel 
Records Center (NPRC) in an attempt to verify the Veteran's 
claimed Vietnam service.  The NPRC responded in October 2004 
that they were unable to determine whether or not the Veteran 
had in-country service in Vietnam.  The NPRC stated that the 
Veteran was attached to a Navy unit that could have been 
assigned to a ship or to shore.  The Veteran's unit was 
credited with Vietnam service from October 1969 to November 
1969, form December 1969 to January 1970, from February 1970 
to March 1970, from March 1970 to April 1970, and from April 
1970 and June 1970.  The NPRC indicated, however, that the 
Veteran's service record provided no conclusive proof that he 
was physically in-country.

The RO contacted the Joint Services Records Research Center 
(JSRRC) in an attempt to further investigate whether or not 
the Veteran had in-country service in Vietnam.  In a response 
received in March 2009, the JSRRC stated that the reviewed 
the 1970 command histories for the USS Coral Sea, which 
indicated that the ship was involved in Special Operations 
periods on Yankee Station in the Gulf of Tonkin, Vietnam from 
December 1969 to January 1970, from February 1970 to March 
1970, from March 1970 to April 1970, and from April 1970 to 
June 1970.  

Associated with the claims file are the Veteran's private 
medical records from February 1998 to June 1999, and VA 
medical treatment records from October 2003 to May 2004.  
These records reflect treatment for melanoma.  The etiology 
of the Veteran's condition is not provided.

In support of her claim,  the appellant submitted an internet 
article regarding the history of the USS Coral Sea up until 
September 1960.

Analysis

Following review of the complete record, the Board finds that 
the weight of the competent evidence of record does not show 
that service connection is warranted on the theory that the 
Veteran's death was a result of an in-service disease or 
occurrence.  In reaching this decision, the Board 
acknowledges the appellant's assertion that the Veteran's 
melanoma was due to in-service exposure to herbicides.  
However, as indicated above, service connection is not 
warranted in this case as the cause of the Veteran's death 
from melanoma is not a condition that is subject to 
presumptive service connected based on herbicide exposure.  
Thus, even if the Veteran had set foot in Vietnam, which is 
not conclusively indicated by the evidence of record, 
presumptive service connection for melanoma based on 
herbicide exposure is not applicable in this case.  
Furthermore, the evidence of record is negative for any 
medical evidence that links the Veteran's melanoma to any 
alleged in-service herbicide exposure.  Therefore, service 
connection for the cause of the Veteran's death based on a 
theory of herbicide exposure is not warranted on a direct 
basis.

Moreover, there is no competent medical evidence of a nexus 
linking the Veteran's melanoma to any event or incident of 
the Veteran's service.  See 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494 (1992).  In fact, none of the 
medical records provide an opinion as to the etiology of his 
cancer.  Without evidence of a nexus, there is no basis upon 
which service connection can be awarded.  

Given the absence of competent medical evidence in support of 
the appellant's claim, for the Board to conclude that the 
Veteran's death was the result of an in-service occurrence, 
or was related to his period of active service, would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

In so determining, the Board has considered the internet 
article regarding the history of the USS Coral Sea.  
Initially, the Board notes that the article excerpt is 
general in nature and do not address the specific time period 
of the Vietnam War.  To the extent that the appellant is 
attempting to extrapolate from this evidence that the 
Veteran's melanoma was the result of herbicide exposure in 
Vietnam or that his condition is otherwise attributable to 
his military service, such extrapolation would constitute 
nothing more than an unsubstantiated medical opinion by lay 
persons rather than a conclusion based on the medical 
evidence of record, and, therefore, cannot be deemed 
material.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 
also Sacks v. West, 11 Vet. App. 314 (1998).

Essentially, the only evidence in support of the appellant's 
claim that the Veteran's death is related to his period of 
active service is her own testimony.  However, as lay person, 
the appellant is not competent to provide the necessary nexus 
opinion between the Veteran's service and his death.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 2 
Vet. App. at 495.  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the Veteran's death was related to service.  While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the Veteran's death is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


